EXHIBIT 10.1




PRIVATE & CONFIDENTIAL




October 1, 2008




Fischer-Watt Gold Company, Inc.

addressStreet2582 Taft Court

CityplaceLakewood

CO 80215

country-regionplaceU.S.A.

Attention: James M. Seed, Director




Dear Sirs:




RE:

ACOUISITION OF TOURNIGAN USA INC. BY FISCHER-WATT GOLD

COMPANY, INC.




We provide this letter to confirm the agreement of Tournigan Energy Ltd. ("TVC")
and Fischer-Watt Gold Company, Inc. ("FWGO") respecting the acquisition by FWGO
from TVC of 100% of the issued and outstanding shares of Tournigan USA Inc.
("TVC country-regionplaceUSA") on the terms set forth herein (the
"Transaction").




Each of the parties hereto has received valuable consideration for the covenants
and agreements contained herein, the receipt and sufficiency of which is
acknowledged by each of them.

1.

THE TRANSACTION




1.1

FWGO agrees to purchase from TVC all of the issued and outstanding shares of TVC
country-regionplaceUSA (the "Purchased Shares"), and TVC agrees to sell the
Purchased Shares to FWGO in consideration for:




(a)

an interest free promissory note due August 31, 2009 in the amount of US$309,500
(subject to adjustment as the parties may agree) (the "Promissory Note"); and




(b)

in respect of TVC country-regionplaceUSA's reclamation bonds (the "Reclamation
Bonds") (such Reclamation Bonds being in the aggregate amount of US$930,000),
either:




(i)

securing a release of any Reclamation Bonds (a "Release") and paying to TVC the
amount released to TVC USA in respect of such Reclamation Bond; or




(ii)

paying to TVC the amount of any Reclamation Bond which FWGO wishes to keep in
place (the “Release Payment”),

1



--------------------------------------------------------------------------------






in each case on or prior to August 31, 2009, less any reclamation costs which
must be incurred as a result of exploration work conducted by TVC
country-regionplaceUSA prior to the Closing Date (as hereinafter defined), the
amount of which will be agreed upon by FWGO and TVC, acting reasonably.




Three days prior to the Closing Date, TVC will deliver to FWGO a balance sheet
(the "Closing Balance Sheet") containing a good faith estimate of TVC USA's
assets and liabilities as at the Closing Date, which shall be subject to FWGO's
review and approval, which shall not be unreasonably withheld or delayed.  The
parties will adjust the amount of the Promissory Note to reflect TVC
country-regionplaceUSA's working capital indicated in the Closing Balance Sheet.
On or before April 30, 2009, FWGO will deliver to TVC a balance sheet prepared
by FWGO in accordance with US GAM' indicating TVC USA's assets and liabilities
as at the Closing Date (the "Adjustment Balance Sheet"), and the parties will
amend the amount owed under the Promissory Note to reflect the working capital
position of TVC USA shown in the Adjustment Balance Sheet. Such amendment will
be made within 14 days of receipt by TVC of the Adjustment Balance Sheet.  If
the parties are unable to agree upon the amount of such adjustment within such
14 day period, the matter will be referred to a firm of accountants agreed upon
by the parties, acting reasonably, and the decision of such accountants shall be
binding on the parties.




2.

RETAINED INTEREST




2.1 TVC will hold a 30% carried interest (the "Carried Interest") in respect of
each Property (as hereinafter defined) up to the completion of a feasibility
study on any project involving such Property, with no cash contribution being
required from TVC.




2.2

Upon completion of a feasibility study in respect of a project which includes a
Property (a "Project"), TVC shall have 30 days to decide if it wishes to convert
its Carried Interest in respect of such Property into a 30% working interest (a
"Working Interest") in such Project, and if it so elects, the parties will,
acting reasonably, settle the terms of an operating agreement respecting the
further exploration and development of such Project, which agreement will
provide, among other things, that TVC USA will be the operator at all times, and
which will contain standard terms for an agreement of this nature. Each
operating agreement will provide, among other things that:




(a)

TVC may elect to contribute 30% of the further exploration and development costs
in respect of the Project (the "Costs");




(b)

If TVC does not elect to contribute to the Costs of a Project when called upon
to do so pursuant to the terms of the operating agreement respecting such
Project, its Working Interest in that Project will be reduced by multiplying the
percentage representing TVC’s Working Interest at the time of such election by a
fraction where the numerator is the dollar amount of TVC's cumulative
contribution to the Costs of such Project to date, and the denominator is the
amount of the cumulative contributions TVC would have made had it contributed to
the Costs of the Project in proportion to its Working Interest at the time of
such election; and

 

2



--------------------------------------------------------------------------------






(c)

once TVC's Working Interest has been diluted to 5% or less, it will be converted
to a 5% net profits interest in respect of the subject Project.




2.3

If TVC does not elect to convert a Carried Interest in a Property within the
period specified in section 2.2, such Carried Interest will be automatically
converted to a 5% net profits interest in the Project of which that Property
forms part.

3.

SALES OF INTERESTS

3.1

In the event that TVC wishes to sell any interest it may have in a Property or
in a Project, then FWGO will have the right to acquire such interest on the same
terms under which TVC proposes to sell such interest to a third party. FWGO
shall be required to exercise its right of refusal within 30 days of receipt of
written notice of a proposed sale by TVC, failing which TVC shall be entitled to
proceed with the proposed sale to the third party on the terms proposed.




3.2

FWGO may sell or option its shares of TVC country-regionplaceUSA or its interest
in any of the Properties to any other party provided that such sale or option is
without prejudice to the rights and interests of TVC, acting reasonably. The
foregoing shall not apply to the abandonment of any of the Properties by FWGO.




4.

REPRESENTATIONS AND WARRANTIES OF TVC




4.1

TVC represents and warrants to FWGO, and acknowledges that FWGO is relying upon
such representations and warranties in connection with the purchase by FWGO of
the Purchased Shares, that:




(a)

TVC and TVC country-regionplaceUSA are corporations incorporated and existing
under the laws of their respective jurisdictions of incorporation, and TVC has
the corporate power to enter into and perform its obligations under this
Agreement;




(b)

the execution and delivery of and performance by TVC of this Agreement has been
authorized by all necessary corporate action, with the possible exception of the
requirement to obtain TVC shareholder approval for the Transaction if required
by the 'MX Venture Exchange as a condition of its approval of the Transaction;




(c)

the execution and delivery of and performance by TVC of this Agreement:




(i)

do not and will not constitute or result in a violation or breach of, or
conflict with any of the terms or provisions of its constating documents or
by-laws;




(ii)

do not and will not constitute or result in a breach or violation of, or
conflict with any contract, license, lease or instrument to which it is a party;
and




(iii)

do not result in the violation of any law;

 

3



--------------------------------------------------------------------------------






(d)

no filing with, notice to or authorization is required on the part of TVC as a
condition to the lawful completion of the transactions contemplated by this
Agreement, other than the approval of the 'ISX Venture Exchange;




(e)

this Agreement has been duly authorized and executed and delivered by TVC and
constitutes a valid and binding obligation of TVC enforceable against it in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law;




(f)

except as disclosed to MG) in writing prior to the date of this Agreement, there
are no actions, suits, appeals, claims, applications, investigations, orders,
proceedings, grievances, arbitrations or alternative dispute resolution
processes in progress, pending, or to TVC's knowledge, threatened against TVC or
TVC USA which prohibit, restrict or seek to enjoin the transactions contemplated
by this Agreement;




(g)

there is no requirement to obtain any consent, approval or waiver of a party
under any contract, license, lease or instrument to which TVC or TVC USA is a
party, to the completion of the transactions contemplated by this Agreement;




(h)

the Purchased Shares constitute 100% of the issued and outstanding securities of
TVC country-regionplaceUSA;




(i)

TVC beneficially owns all of the Purchased Shares, being all of the issued and
outstanding securities of TVC USA, the Purchased Shares have been duly and
validly issued as fully paid and non-assessable shares, in each case free and
clear of all encumbrances, TVC has, directly or indirectly, good and marketable
title to all such shares, and no person, firm or corporation has any agreement,
option, right or privilege (whether pre-emptive or contractual) capable of
becoming an agreement, for the purchase from TVC of any interest in any of the
Purchased Shares;




(j)

TVC USA's claims and leases are described in Schedule A hereto (the
"Properties");




(k)

TVC USA has been conducting its business in compliance in all material respects
with all applicable laws of each jurisdiction in which it carries on business
and has not received a notice of non-compliance, nor knows of, nor has
reasonable grounds to know of, any facts that could give rise to a notice of
non-compliance with any such laws;




(l)

TVC USA will have positive working capital as at the Closing Date;

 

4



--------------------------------------------------------------------------------



 

(m)

TVC USA holds, free and clear of all encumbrances the Properties identified in
Schedule A under valid, subsisting and enforceable documents or recognized and
enforceable agreements or instruments, sufficient to permit TVC USA to explore
the minerals relating thereto, and all material property, options, leases or
claims in which TVC USA has an interest or right have been validly located and
recorded in accordance with all applicable laws and are valid and subsisting;




(n)

except as disclosed to FWG0 in writing prior to the date of this Agreement, all
historical taxes (including income tax, capital tax, payroll taxes, employer
health tax, workers' compensation payments, property taxes, custom and land
transfer taxes), duties, royalties, levies, imposts, assessments, deductions,
charges or withholdings and all liabilities with respect thereto including any
penalty and interest payable with respect thereto (collectively, "Taxes') due
and payable by TVC USA have been paid, all tax returns, declarations,
remittances and filings required to be filed by 'TVC USA prior to the date
hereof have been filed with all appropriate governmental entities and all such
returns, declarations, remittances and filings are complete and accurate and no
material fact or facts have been omitted therefrom which would make any of them
misleading, no examination of any historical tax return of TVC USA is currently
in progress to the knowledge of TVC, and there are no issues to the knowledge of
TVC or disputes outstanding with any governmental entities respecting any taxes
that have been paid by TVC USA, and to the best of the knowledge of TVC, there
is no basis for any examination of any historical tax return and there are no
disputes outstanding with respect to the payment of taxes or the filing of
returns, declarations, remittances or filings;




(o)

there is no action, suit or proceeding pending or, to the knowledge of TVC,
threatened against or affecting TVC USA before any court or before or by any
governmental body in Canada, the United States or elsewhere or before any
arbitrator or board, TVC USA is not default with respect to any judgment, order,
writs, injunction, decree or award of any court, arbitrator or governmental body
in Canada, the United States or elsewhere, and there are no unsatisfied
judgments, consent decrees or injunctions outstanding against TVC USA;




(p)

TVC USA is not in violation of its constating documents or in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any contract, indenture, trust deed, mortgage, loan
agreement, note, lease or other agreement or instrument to which it is a party
or by which it or its property may be bound;

 

5



--------------------------------------------------------------------------------






(q)

any and all of the agreements and other documents and instruments pursuant to
which TVC USA hold the Properties are valid and subsisting agreements, documents
or instruments in full force and effect, enforceable in accordance with terms
thereof, to the best of TVC's knowledge, after due inquiry, TVC USA is not in
default of any of the provisions of any such agreements, documents or
instruments nor has any such default been alleged and such properties and assets
are in good standing under the applicable statutes and regulations of the
jurisdictions in which they are situated, all leases, licenses and other
agreements pursuant to which TVC USA derives the interests thereof in such
property and assets are in good standing and there has been no material default
under any such lease, license or agreement, and none of the Properties is
subject to any right of first refusal or purchase or acquisition right;




(r)

except to the extent that any violation or other matter referred to in this
subsection does not have a material adverse effect in respect of TVC
country-regionplaceUSA:




(i)

TVC USA is not in violation of any environmental laws;




(ii)

TVC USA has operated its business at all times and has received, handled, used,
stored, treated, shipped and disposed of all contaminants without violation of
environmental laws; and




(iii)

there have been no spills, releases, deposits or discharges of hazardous or
toxic substances, contaminants or wastes into the earth, air or into any body of
water or any municipal or other sewer or drain water systems by TVC USA that
have not been remedied;




(s)

TVC USA holds all material licenses, permits and approvals presently required
under any environmental laws in connection with the operation of its business
and the ownership and use of its assets, all such licenses, permits and
approvals are in full force and effect, and has not received any notification
pursuant to any environmental laws that any work, repairs, constructions or
capital expenditures are required to be made by it as a condition of continued
compliance with any environmental laws, or any license, permit or approval
issued pursuant thereto, or that any license, permit or approval referred to
above is about to be reviewed, made subject to limitations or conditions,
revoked, withdrawn or terminated; TVC has no knowledge of, and has not received
any notice of, any claim, judicial or administrative proceeding, pending or
threatened against, or which may affect, either TVC USA or any Property,
relating to, or alleging arty violation of any environmental laws, and to the
best of the knowledge of TVC, there are no facts which could give rise to arty
such claim or judicial or administrative proceeding and to the best of TVC's
knowledge, TVC USA is not the subject of any investigation, evaluation, audit or
review by any governmental entity to determine whether any violation of any
environmental laws has occurred or is occurring or whether any remedial action
is needed in connection with a release of arty contaminant into the environment,
except for compliance investigations conducted in the normal course;




(t)

to the best of TVC's knowledge, there are no pending or proposed appropriations,
expropriations or seizures of any of TVC country-regionplaceUSA's assets;

 

6



--------------------------------------------------------------------------------






(u)

there is no outstanding dispute between TVC country-regionplaceUSA and any
local, native or indigenous group with respect to any Properties or any
activities thereon;




(v)

there is no outstanding agreement, arrangement or understanding with respect to
the exercise of the voting or any other rights attached to the Purchased Shares;




(w)

no representation or warranty of TVC ill this Agreement, and no disclosure to
FWGO in writing prior to the date of this Agreement, omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading; and




(x)

there is no fact known to TVC that has specific application to TVC USA (other
than general economic or industry conditions) and that materially adversely
affects or, as far as TVC can reasonably foresee, materially threatens, the
assets, business, prospects, financial condition, or results of operations of
TVC USA that has not been set forth in this Agreement or been disclosed to FWGO
in writing prior to the date of this Agreement.




5.

REPRESENTATIONS AND WARRANTIES OF FWGO




5.1

FWGO represents and warrants to TVC, and acknowledges that TVC is relying upon
such representations and warranties in connection with the purchase by FWGO of
the Purchased Shares, that:




(a)

FWGO is a corporation incorporated and existing under the laws of its
jurisdiction of incorporation, and has the corporate power to enter into and
perform its obligations under this Agreement




(b)

the execution and delivery of and performance by PWGO of this Agreement has been
authorized by all necessary corporate action;




(c)

the execution and delivery of and performance by FWGO of this Agreement:




(i)

do not and will not constitute or result in a violation or breach of, or
conflict with any of the terms or provisions of its constating documents or
by-laws;




(ii)

do not and will not constitute or result in a breach or violation of, or
conflict with any contract, license, lease or instrument to which it is a party;
and




(iii)

do not result in the violation of any law;




(d)

no filing with, notice to or authorization of, any governmental entity is
required on the part of FWGO as a condition to the lawful completion of the
transactions contemplated by this Agreement;




(e)

this Agreement has been duly authorized and executed and delivered by FWGO and
constitutes a valid and binding obligation of FWGO enforceable against it In
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws relating to or
affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable law;

 

7



--------------------------------------------------------------------------------






(f)

there are no actions, suits, appeals, claims, applications, investigations,
orders, proceedings, grievances, arbitrations or alternative dispute resolution
processes in progress, pending, or to FWGO's knowledge, threatened against FWGO
which prohibit, restrict or seek to enjoin the transactions contemplated by this
Agreement; and




(g)

no representation or warranty of FWGO in this Agreement, and no disclosure to
TVC in writing prior to the date of this Agreement, omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.




6.

CLOSING CONDITIONS




6.1

The obligation of FWGO to complete the Transaction is subject to the fulfillment
of the following conditions:




(a)

the directors of TVC country-regionplaceUSA shall have resigned effective as of
the closing of the Transaction;




(b)

all of the covenants and agreements of TVC to be performed on or before the
Closing Date shall have been duly performed in all material respects;




(c)

all representations and warranties of TVC shall be true as at the Closing Date;




(d)

the parties shall have received all necessary shareholder and regulatory
approvals, including but not limited to the approval of the TSX Venture
Exchange.




The foregoing conditions are inserted for the exclusive benefit of FWGO and may
be waived in whole or in part by FWGO at any time.




6.2

The obligation of TVC to complete the Transaction is subject to the fulfillment
of the following conditions:




(a)

all of the covenants and agreements of FWGO to be performed on or before the
Closing Date shall have been duly performed in all material respects;




(b)

all representations and warranties of FWGO shall be true as at the Closing Date;
and




(c)

the parties shall have received all necessary shareholder and regulatory
approvals, including but not limited to the approval of the TSX Venture
Exchange.




The foregoing conditions are for the exclusive benefit of TVC and may be waived
in whole or in part by TVC at any time.

 

8



--------------------------------------------------------------------------------






7.

CLOSING




7.1

The completion of the Transaction (the "Closing") will take place at the offices
of Stikeman Elliott LLP, Suite 1700, Burrard St, Vancouver, B.C., at 8:00 a.m.
(Vancouver time) on such date as FWGO and TVC may agree to in writing (the
"Closing Date").  The parties agree to hold the Closing as soon as reasonably
practicable, after obtaining any necessary TSX Venture Exchange and shareholder
approvals.




7.2

Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, at the Closing, TVC will deliver the certificate(s) representing the
Purchased Shares to FWGO in the name of FWGO or accompanied by duly executed
stock powers of attorney sufficient to permit the transfer of the Purchased
Shares and their registration on the books of TVC USA in FWGO's name, and upon
such delivery, FWGO will deliver the Promissory Note to TVC.




8.

FEES AND EXPENSES




Each of the parties hereto shall be responsible for the payment of their own
professional fees (including but not limited to legal and accounting fees).




9.

PUBLIC ANNOUNCEMENTS




The parties will co-operate, subject to each party's obligations to comply in
all respects with applicable securities laws and exchange requirements, which
obligations may be satisfied by each party as it shall determine in its sole and
absolute discretion, in the making and dissemination of any public announcement
relating to the subject matter of this Agreement, including a press release to
be issued on the date of execution of this Agreement in respect of the
Transaction specifying the identities of the parties and the principal terms of
the Transaction.




10.

PARTIES TO COOPERATE




Each of the parties agree to cooperate with the other and to take any steps
reasonably requested by the other party to reduce any tax liabilities owed by
either party to any governmental authority in connection with the transactions
contemplated by this agreement, including any withholdings.




11.

TIME OF ESSENCE




Time shall be of the essence of this Agreement.




12.

FURTHER ASSURANCES




Each of the parties hereto shall execute and deliver all such further documents
and instruments and do all such acts and things as any party may, either before
or after the Closing Date, reasonably require in order to carry out the full
intent and meaning of this Agreement.

 

9



--------------------------------------------------------------------------------






13.

SEVERABILITY




If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated and the parties shall negotiate in good faith to modify the
Agreement to preserve each party's anticipated benefits under the Agreement.




14.

ASSIGNMENT




This Agreement and the benefits and obligations contained herein may be assigned
by either of the parties to their respective affiliates.




15.

TERMINATION




This Agreement may be terminated as follows:




(a)

by mutual written consent of the parties;




(b)

by either of the parties upon providing written notice to the other at any time
if the other has committed a material breach of any provision of this Agreement
which remains uncured after 14 days of notice of such breach being delivered to
the party in breach; and




(c)

by either party on providing written notice to the other if the closing of the
Transaction has not occurred by January 31, 2009.




In the event of termination of this Agreement, this Agreement shall forthwith
become void and there shall be no liability or obligation on the part of either
of the parties. Notwithstanding the foregoing and anything to the contrary
contained in this Agreement, neither of the parties shall be relieved or
released from any liability or damages arising out of any breach of this
Agreement prior to such termination.




16.

GOVERNING LAW




This Agreement shall be governed by the laws of the PlaceTypeProvince of
PlaceNameBritish Columbia and the federal laws of country-regionplaceCanada
applicable therein.




17.

COUNTERPARTS




This Agreement may be made or accepted in any number of counterparts. An
executed counterpart may be delivered by facsimile transmission. In such event,
the sending party shall forthwith deliver to the other party a manually executed
counterpart of this Agreement.

 

10



--------------------------------------------------------------------------------






If the foregoing is acceptable to FWGO, please sign and return this letter to
us. Facsimile transmissions of our respective signatures of this letter shall
evidence our acceptance of its terms.

Yours truly,




TOURNIGAN ENERGY LTD.




Per:      J. Hans Retterath

J. Hans Retterath




Accepted and agreed this 2nd day of October, 2008.




FISCHER-WATT GOLD COMPANY, INC.




Per:  James M. Seed

       James M. Seed

       Director

 

11




--------------------------------------------------------------------------------






Schedule "A"

          The Properties






